Citation Nr: 1145531	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability of the right ankle.

2.  Entitlement to service connection for a disability of the left ankle.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as heartburn. 

4.  Entitlement to an initial compensable rating for patellofemoral pain syndrome of the right knee.

5.  Entitlement to an initial compensable rating for patellofemoral pain syndrome of the left knee.

6.  Entitlement to an initial compensable rating for degenerative changes of the cervical spine. 

7.  Entitlement to an initial compensable rating for hallux valgus of the left great toe.

8.  Entitlement to an initial compensable rating for hallux valgus of the right great toe.

9.  Entitlement to an initial compensable rating for a calcaneal bone spur and residuals of a fracture at the fourth and fifth metatarsals of the left foot.

10.  Entitlement to an initial compensable rating for a calcaneal bone spur of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981, and from March 1983 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These claims are under the jurisdiction of the RO in Chicago, Illinois. 

The Board notes that additional evidence was associated with the claims file after this appeal was last considered by the RO in an April 2010 supplemental statement of the case (SSOC).  Under § 20.1304(c) (2011), any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  In this case, the additional evidence consists of VA examination reports addressing other disabilities not on appeal.  Therefore, the VA examination reports are not pertinent to the claims on appeal and as such need not be considered by the AOJ in the first instance with respect to these claims.  Nevertheless, as the claims must be remanded for other reasons, the AOJ will have an opportunity to consider this evidence as well. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims for service connection and the evaluations of the service-connected disabilities on appeal must be remanded for further development before they are ready for appellate review. 

Preliminarily, the Board notes that the Veteran was scheduled for VA examinations in connection with these claims in June 2009, November 2009, and February 2010.  The Veteran cancelled the June 2009 and November 2009 VA examinations, and did not appear for the February 2010 VA examination.  The Veteran explained in a February 2010 statement that he had been out of town for work and had not received notice of the February 2010 VA examination until after the date it had been scheduled.  He also stated that when he cancelled the November 2009 VA examination, he had informed the RO that he would call to let VA know of his availability once he returned from out of town.  The Board finds that the Veteran has provided good cause for his failure to appear at the February 2010 VA examination.  See 38 C.F.R. § 3.655 (2011).  The Board also notes that the Veteran was able to appear at subsequent VA examinations performed in connection with other claims and has expressed his wish to be re-examined with regard to the claims on appeal.  Accordingly, for the reasons discussed below, the Board finds that new VA examinations are warranted.  The Veteran is advised that failure to report for any scheduled examination without good cause may result in the denial of a claim.  See id.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA's duty to assist the claimant in developing a claim for benefits includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's service connection claims for bilateral ankle disabilities, the Board finds that a new VA examination is warranted.  Specifically, the Veteran was provided a VA examination in January 2006, shortly before his retirement from active service, to assess his claims for bilateral ankle disabilities and GERD, among other disorders.  Although the Veteran's ankles were found to be normal on examination, to include diagnostic imaging in the form of x-ray studies, the service treatment records document a long-standing history of bilateral ankle pain of several years' duration, which was also reported at his January 2006 service retirement examination.  A March 2001 service treatment record reflects that the Veteran had suffered repeated trauma to the ankles.  The Board also notes that the Veteran's service included duties as a parachutist, a military occupational specialty (MOS) which entails repeated impacts to the lower extremities.  In light of a history clearly showing chronic ankle pain during service and thereafter, and given the fact that a VA examination of the ankles has not been performed since the Veteran's retirement from active service, a new VA examination is warranted to assess whether the Veteran currently has disabilities of the ankles related to service. 

With regard to the Veteran's claim for heartburn or GERD, the Veteran reported frequent indigestion during active service in a May 2000 report of medical history.  Further, a March 2006 service treatment record shows that the Veteran had been prescribed Omeprazole, a medication used to treat GERD.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1339 (31st ed. 2007).  The January 2006 VA examination report does not include any findings with regard to the Veteran's GERD.  As the January 2006 VA examination was performed prior to the Veteran's retirement from service, and as there are service treatment records post-dating the January 2006 VA examination showing medication prescribed for GERD, a new VA examination should be performed to assess whether the Veteran currently has this disorder. 

With regard to the initial evaluations assigned the Veteran's service-connected disabilities currently on appeal, these disabilities were last examined in January 2006, prior to the Veteran's retirement from active service.  This examination is now almost six years old.  The Veteran has indicated in statements dated in March 2007 and August 2010 that his disabilities have worsened in severity.  Accordingly, new VA examinations should be performed to assess the current level of severity of the disabilities on appeal.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) 

The AOJ should also take this opportunity to obtain any relevant outstanding VA treatment records, and to ask the Veteran to identify any outstanding private treatment records pertaining to this appeal.  If he fills out and returns the necessary authorized release forms, the AOJ should make all reasonable efforts to request the private treatment records on his behalf. 

Accordingly, the case is REMANDED for the following actions: 

1. Any relevant outstanding VA treatment records should be obtained and associated with the claims file. 

2. The Veteran should be sent a letter requesting him to submit or identify any relevant outstanding private treatment records pertaining to the disabilities on appeal.  Authorized release forms should be provided.  

If the Veteran properly fills out and returns any authorized release forms, the AOJ should make reasonable efforts to obtain the records identified therein and associate them with the claims file.  All efforts to obtain these records must be documented and associated with the claims file. 

3. The Veteran should be scheduled for a VA examination to assess the nature and etiology of his bilateral ankle pain.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies, including diagnostic imaging, and report all clinical findings in detail.

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran currently has a disorder or pathology of one or both ankles, and if so, whether such is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. The Veteran should be scheduled for a VA examination to assess whether he currently has GERD or a similar digestive disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies, and report all clinical findings in detail.

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran currently has GERD or a similar disorder, and whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

5. The Veteran should be scheduled for a VA orthopedic examination (which can be the same examination performed to assess his bilateral ankle pain discussed above) to assess the current level of severity of the Veteran's service-connected disabilities of the cervical spine, knees, feet, and toes.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  

With regard to the disabilities of the cervical spine and bilateral knees, the examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the cervical spine and the knees.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

With regard to the cervical spine, the examiner must address whether the Veteran has any associated neurologic abnormalities.  If so, the examiner must specify which body part(s) and nerve(s) are affected, whether there is any resulting paralysis, and whether any such paralysis is mild, moderate, severe, or complete.  A complete explanation must be provided. 

With regard to the cervical spine, the examiner must also address whether the Veteran has a history of incapacitating episodes during the pendency of this claim.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1) (2011).  The examiner must state how many such incapacitating episodes the Veteran has had in the past twelve month period and how long each lasted. 

With regard to the bilateral knees, the examiner must address whether any of the following are present:
* Arthritis of one or both knees associated with service-connected patellofemoral pain syndrome (as shown by x-ray studies)
* Recurrent subluxation or lateral instability of one or both knees, and whether it is slight, moderate, or severe. 
* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint of one or both knees.  
With regard to hallux valgus of the bilateral great toes, the examiner must state whether it is severe in the left great toe, the right great toe, or both.  "Severe" is defined as being equivalent to amputation of the great toe.  38 C.F.R. § 4.72, DC 5280 (2011).  A complete explanation must be provided. 

With regard to the calcaneal bone spurs of the left and right foot, and the residuals of a fracture at the fourth and fifth metatarsals of the left foot, the examiner should state whether these disabilities are mild, moderate, moderately severe, or severe in nature with respect to each foot.  A complete explanation must be provided. 

The AOJ should ensure that the examination report is responsive to the above directives and is otherwise adequate before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted with respect to any of these claims, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


